—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant challenges a determination finding that she was disqualified from receiving unemployment insurance benefits after her employment as an institutional aide for the Human Services Department of the City of New York was terminated. Following an arbitration hearing pursuant to claimant’s collective bargaining agreement, it was determined that she had filed a false police report concerning an alleged physical altercation with her supervisor, that claimant used abusive language toward her supervisor and that she lied under oath in connection with the alleged altercation. The Unemployment Insurance Appeal Board appropriately gave collateral estoppel effect to the factual findings of the arbitrator as the record establishes that claimant was given a full and fair opportunity to litigate the issue of her misconduct at the arbitration hearing (see, Matter of Rolle [Nassau County Civ. Serv. Commn. — Commissioner of Labor], 258 AD2d 871). Given claimant’s dishonest conduct, substantial evidence supports the Board’s finding that she engaged in disqualifying misconduct (see, Matter of Shuaib [Commissioner of Labor], 268 AD2d 744). Claimant’s remain*925ing contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.